Napton, Judge,
delivered the opinion of the court.
It is impossible to determine anything as to the merits of this judgment on the record. There is no appeal, and the instructions on the trial are certified by the clerk, without the signature of the judge. It seems to have been an action of forcible entry and detainer, by a public administrator before a justice of the peace, and in some way to have got into the. Circuit Court. How such an action could have been maintained does not appear — a writ of error would perhaps bring up a correct record. The case is dismissed ;
the other judges concur.